Citation Nr: 1105907	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which awarded service connection for PTSD and assigned a 10 
percent rating.

In May 2010, the Veteran appeared and testified at a 
videoconference hearing at the Boise RO.  The transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, and in the 
light of the VCAA, the Board finds that further evidentiary 
development is necessary regarding the Veteran's increased rating 
claim for her PTSD.  

By way of background, the Veteran was originally awarded service 
connection for PTSD in an October 2007 rating decision.  She was 
assigned a 10 percent rating finding that her personality 
disorder and preexisting dysthymia caused more psychological 
impact than her service-connected PTSD.  The Veteran appealed the 
rating decision, and contends that she should be entitled to a 30 
percent rating or more for her PTSD.

Prior to the rating, the Veteran underwent an October 2007 VA 
examination.  During the examination, she was diagnosed as having 
PTSD, chronic; dysthymic disorder; and personality disorder, not 
otherwise specified, with borderline and dependent traits.  The 
examiner indicated that the Veteran's psychiatric impairment was 
likely secondary to multiple causes.  He indicated that her 
"most impairing condition" is her personality disorder.  He 
noted this existed prior to service, and is moderate in nature.  
Secondarily, he indicated that her PTSD was the "second most 
impairing condition," and was mild in nature.  Finally, her 
dysthymic disorder was found to be her "third most impairing 
condition," it was mild in nature, and it likely existed prior 
to service.  She was assessed as having a Global Assessment of 
Functioning (GAF) of 60.  

In addition to the October 2007 VA examination, there are other 
VA treatment records that included diagnoses of ADD, ADHD, and 
anxiety disorder.  

During the Veteran's May 2010 hearing, she essentially indicated 
that her PTSD symptoms had worsened.  Notably, she indicated that 
her PTSD symptoms impacted her ability to work, and that he had 
been unemployed for the past 3 to 4 years.  The Veteran indicated 
that she is unable to maintain any sort of relationship with a 
significant other.  She also indicated that she undergoes therapy 
twice weekly for herself and her children-both in VA facilities 
and in the private sector at a facility known as Sane Solutions.  
The Board notes that there are no records from Sane Solutions 
associated with the claims file, and the most recent VA treatment 
records were dated around mid-2008. 

The Board finds that further development needs to be performed.  
First, it appears as though there are outstanding treatment 
records that are not currently associated with the Veteran's 
claims file.  These records include VA treatment records dated 
from mid-2008 to the present, and private treatment records from 
Sane Solutions.  The Board requests that the Veteran clarify the 
dates of treatment she had at Sane Solutions, and authorize VA to 
retrieve these outstanding records.  Additionally, the Board 
finds that a more current VA examination should be performed to 
determine the current severity of her PTSD symptomatology.  
Although the Board finds the October 2007 VA examination 
generally thorough in regards to the Veteran's complaints related 
to her PTSD symptoms, it requests more discussion as to the 
severity of her PTSD symptoms and whether the Veteran's 
depressive symptoms are associated with or independent of PTSD.  

The Veteran has also indicated that she is unable to work on 
account of symptoms associated with the service-connected PSTD.  
The RO therefore should adjudicate the matter of entitlement to a 
total rating based on individual unemployability due to service-
connected disability (TDIU) in connection with the increased 
rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should update the record with 
any recent and outstanding treatment records, 
including VA treatment records dated from 
June 2008 to the present, and Sane Solutions 
records as identified by the Veteran.  

2.  Schedule the Veteran for a VA examination 
to determine the current severity of her 
PTSD.  The Veteran's claims folder should be 
made available to the examiner, including any 
additional records obtain pursuant to this 
remand.  The examiner is requested to perform 
all necessary clinical testing and render all 
appropriate diagnoses.  The examiner should 
then provide an opinion as to the current 
severity of her PTSD symptoms-including a 
GAF score, and specific comments as to how 
the Veteran's PTSD impairs her socially and 
occupationally.  The examiner is also 
requested to opine as to what symptoms are 
attributable to the Veteran's PTSD, and what 
are associated with another disability.  The 
examiner should also comment on the Veteran's 
treatment for depression and whether this is 
a manifestation of her PTSD, or whether it is 
a separate disability that has been 
aggravated by her service-connected PTSD.    

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence, including 
RO consideration of whether a TDIU is 
warranted.  If the benefits sought are not 
granted, the Veteran and her representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary 
and procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action is 
required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


